Citation Nr: 0410472	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  96-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an evaluation for herniated nucleus pulposis at L5-
S1, rated 40 percent disabling from April 1, 1999, and 60 percent 
disabling from December 30, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from August 1972 to July 
1975.

This appeal arises from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, that inter alia, granted an increased (40 
percent) rating for a service-connected back disability effective 
July 1995.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before the undersigned member of the Board 
in April 1999.  In a July 1999 decision, the Board decided other 
issues that were on appeal but remanded the current issue to the 
RO for neurology and orthopedic examinations and opinions 
addressing the veteran's ability to work. 

In a November 2003 rating action, the RO assigned a 60 percent 
rating based on incapacitating episodes effective from December 
30, 2002.  Inasmuch as a higher evaluation is potentially 
available, and as the issue of an increased rating was already in 
appellate status at the time of that rating action, the Board will 
consider entitlement to an increased rating for intervertebral 
disc syndrome for the entire appeal period.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In April 1999, the veteran testified that he received Social 
Security Administration (SSA) disability benefits based on his 
back disability and mental depression resulting from that medical 
condition.  These records should be obtained.  

During a December 2002 VA neurology examination, the veteran 
reported that his back and his feet precluded employment.  Service 
connection is in effect only for his back.  In January 2003, a VA 
neurologist opined that the back disability would permit this 
former truck driver to perform sedentary work only.  The veteran 
has not been offered a VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability.  Nor has this issue been 
adequately developed for Board review; however, it does appear to 
be inextricably intertwined with the claim for an increased 
schedular rating for the service-connected back disability.  

Since the Board last remanded the case in July 1999, the rating 
criteria for intervertebral disc syndrome has twice been revised.  
Under the first revision of Diagnostic Code 5293 (effective from 
September 23, 2002), intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the higher 
evaluation.  The revision further provides that where 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months are shown, a 60 percent rating is 
warranted.  Incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent rating.  
Incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months warrant a 
10 percent rating.  The revision also provides the following 
notes:

Note (1): For purposes of evaluation under the revised criteria of 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).  

As shown above, Note 2 involves consideration of separate 
diagnostic codes for both neurologic and non-neurologic symptoms.  
For instance, where limitation of motion of the lumbar spine is 
shown, Diagnostic Code 5292 should be considered.  Under 
Diagnostic Code 5292, evaluations from 10 to 40 percent are 
available for non-neurologic limitation of motion of the lumbar 
spine.  Moderate limitation of motion of the lumbar spine warrants 
a 20 percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

A separate rating for the service-connected neurologic 
disabilities associated with the veteran's lumbar spine might 
involve 38 C.F.R. §§ 4.123 and § 4.124a, Diagnostic Code 8520.  
Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  A 60 
percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent evaluation requires 
complete paralysis.  38 C.F.R. § 4.123 contains additional limits 
on ratings based on sciatica.  

In this case, the RO has assigned a 60 percent rating based on 
incapacitating episodes, although higher schedular ratings are 
potentially available through Note (2), of which the veteran has 
not been given notice nor does it appear that the RO considered.  

Effective September 26, 2003, spine disabilities are rated under 
the General Rating Formula for Diseases and Injuries of the Spine.  
Although the RO reportedly considered these provisions, the recent 
SSOC does not contain the complete revision.  The General Rating 
Formula for Diseases and Injuries of the Spine is as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also Diagnostic 
Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................	100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................	50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine.............................................................
...	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................
	30

Forward flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.........................	20

Forward flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................
	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because 
of age, body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the range 
of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Accordingly, this case remanded for the following action: 

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002).  

2.  The RO should obtain any SSA decision and the medical records 
upon which that decision is based.  If these or any other 
requested records are unavailable, or the search for any such 
records otherwise yields negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should advise the veteran and his representative that 
VA will consider a claim for a total disability rating for 
compensation purposes based on individual unemployability if he 
completes the specific claim form, a VA Form 21-8940.  The RO 
should notify the veteran and his representative that they may 
submit any argument and/or evidence on the matter, or if they 
identify the source of any other evidence, VA will assist in 
obtaining that evidence.  

4.  The RO should consider separate ratings for neurologic and 
non-neurologic manifestations of the service-connected herniated 
nucleus pulposis and, if appropriate, a total disability rating 
for compensation purposes based on individual unemployability.  

5.  After completing the above development, if any benefit remains 
denied, the RO should issue a supplemental statement of the case 
(SSOC).  The SSOC should reflect consideration of all three 
versions of the rating schedule for the applicable time periods.  
Diagnostic Code 5293 (effective prior to September 23, 2002) may 
be applied for the entire time period.  Each revision may be 
applied no earlier than its effective date.  

After the veteran has had an appropriate period of time to 
respond, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

